EXHIBIT 10
 
AGREEMENT
 
 
This AGREEMENT is made and entered into this 14th day of June, 2006, between and
among AGA RESOURCES, INC., a Nevada corporation (“AGA”), TRIUMPH RESEARCH
LIMITED , a corporation organized and existing under the laws of the British
Virgin Islands (“Triumph”), BEIJING TANGDE INTERNATIONAL FILM AND CULTURE CO.,
LTD., a company organized and existing under the laws of the Peoples’ Republic
of China (“Tangde”), and all of the holders of the common shares of Triumph (the
“Triumph Stockholders”).
 
 
Section 1
 
 
DEFINITIONS
 
1.01 This Agreement" means this executed Agreement.
 
 
Section 2
 
 
PARTIES TO THE AGREEMENT
 
2.01 AGA RESOURCES, INC. (hereafter "Party A" or “AGA”), a company incorporated
under the laws of the State of Nevada trading on the NASD OTCBB under symbol
"AGAO".
 
Address: Suite 658, 142-757 West Hastings Street,
        Vancouver, British Columbia, Canada
 
Legal Representative: Zhang, JianPing
 
Position: President
 
2.02 TRIUMPH RESEARCH LIMITED (hereafter "Party B" or “Triumph”), a company
incorporated and legally existing under the laws of British Virgin Islands. 
 
      Address: Room B, 19th Floor, Tung Hip Commercial Building,
      244-252 Des Voeux Road, Central, Hong Kong.
 
 Legal Representative: Lu, JianDe
 
 Position: President
 
2.03 BEIJING TANGDE INTERNATIONAL FILM AND CULTURE CO. LTD. (hereafter "Party C"
OR “Tangde”), a company organized and existing under the laws of the Peoples’
Republic of China.  
       
         Address: No.60, An Li Road, Chaoyang District,
     Beijing, the People's Republic of China
 
         Legal Representative: Wu, HongLiang
        
         Position: General Manager
 
2.04 THE STOCKHOLDERS OF TRIUMPH RESEARCH LIMITED (hereinafter “Parties D” OR
the “Triumph Stockholders”), whose name appear on the signature pages hereof and
who sign this Agreement intending to be legally bound. 
 
 
-1-

--------------------------------------------------------------------------------

 
 
Section 3
 
 
THE CLOSING AGREEMENTS
 
 
A. AGA has 20,100,000 issued and outstanding shares of common stock, $0.00001
par value (the “Common Stock”), as of the date hereof. At the Closing (subject
to the satisfaction of AGA’s conditions precedent to its obligations to close),
AGA shall issue 3,209,000 new investment shares of common stock of AGA to the
Triumph Stockholders on a pro rata basis. At the closing of the transactions,
AGA shall instruct its transfer agent to issue to the Triumph Stockholders, on a
pro rata basis, restricted certificates for 3,209,000 in the aggregate of shares
of AGA common stock in a transaction that is intended to be exempt from
registration under Section 4(2) and Section 4(6) of the Securities Act of 1933,
as amended.
 
 
B. At the Closing (subject to the satisfaction of Triumph’s conditions precedent
to its obligation to close), the Triumph Stockholders shall tender an
irrevocable stock power and certificates for all of the issued and outstanding
common shares of Triumph, against delivery of a copy of the written instructions
for the issuance of the new investment shares of AGA common stock to the Triumph
Stockholders, and Triumph will become a wholly-owned subsidiary of AGA.
 
 
C. In the event that Triumph has not satisfied its obligation to fund the
registered capital of the Joint Venture in the amount of US$600,000 as of the
closing, AGA may elect to close and consummate the transactions contemplated
hereby, and withhold issuance of the new investment shares of AGA to the Triumph
Stockholders until such time as such funding has occurred. At such time, AGA
shall then instruct its transfer agent to issue the certificates to the Triumph
Stockholders. In the event that the funding does not occur within a reasonable
period of time, AGA may, in its sole discretion, exercise its option to rescind
this Agreement and the transactions contemplated herein.
 
 
D. The parties hereto intend to participate in a joint venture relating to the
production of film and other media ventures in the Peoples’ Republic of China.
The Joint Venture agreement has been executed between Triumph and Tangde, a copy
of which is attached as Exhibit A hereto. After the closing, AGA intends to
participate in the joint venture through its wholly owned subsidiary, Triumph,
and also to continue its exploration of mineral properties in British Columbia,
Canada. For this joint venture opportunity, AGA is willing to issue 3,209,000
new investment shares of its common stock.
 
 
Section 4
 
OPERATING STRUCTURE
 
4.01. After consummation of the transactions contemplated by this Agreement,
Tangde will nominate one director to the board of AGA.
 
4.02 AGA shall coordinate the work of establishing the Joint Venture together
with Tangde. Both parties shall work in good faith and within the terms of the
Joint venture agreement.
 
4.03 AGA shall continue its mineral exploration activities in British Columbia
for so long as its Board of Directors deems the same to be in the best interests
of AGA, in accordance with its previously announced business plan.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 5
 
AGA’S WARRANTIES
 
As an inducement to, and to obtain the reliance of Triumph and the Triumph
Stockholders, AGA represents, promises and warrants as follows:


5.01 Organization.
AGA is, and will be at Closing, a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada and has the corporate
power and is and will be duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there are no other
jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of AGA’s Articles of
Incorporation or Bylaws, or other agreement to which it is a party or by which
it is bound.


5.02 Approval of Agreement.
AGA has full power, authority, and legal right and has taken, or will take, all
action required by law, its Articles of Incorporation, Bylaws, and otherwise to
execute and deliver this Agreement and to consummate the transactions herein
contemplated. The board of directors of AGA has authorized and approved the
execution, delivery, and performance of this Agreement. AGA shareholders will
not have dissenters rights with respect to any of the transactions contemplated
herein.


5.03 Capitalization.
The authorized capitalization of AGA consists of 1,000,000,000 shares of common
stock, $0.00001 par value, of which 20,100,000 shares are issued and outstanding
prior to issuance of shares as set forth in this Agreement. There are
100,000,000 authorized shares of preferred stock, $.00001 par value, of which no
shares of preferred stock are issued and outstanding. There are, and at the
Closing, there will be no outstanding subscriptions, options, warrants,
convertible securities, calls, rights, commitments or agreements calling for or
requiring issuance or transfer, sale or other disposition of any shares of
capital stock of the Company or calling for or requiring the issuance of any
securities or rights convertible into or exchangeable (including on a contingent
basis) for shares of capital stock. All of the outstanding shares of AGA are
duly authorized, validly issued, fully paid and non-assessable and not issued in
violation of the preemptive or other right of any person. There are no dividends
due, to be paid or in arrears with respect to any of the capital stock of AGA.


5.04 Financial Statements.
(i) AGA has previously delivered to Triumph and the Triumph Stockholders an
audited balance sheet of AGA as of September 30, 2005, and the related
statements of operations, stockholders' equity (deficit), and cash flows for the
fiscal year ended September 30, 2005, including the notes thereto (collectively
the “financial statements”) and the accompanying auditor’s report.


(ii) The financial statements of AGA delivered pursuant to Section 5.04(i) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements. The AGA financial statements present fairly, in
all material respects, as of the closing date, the financial position of AGA.
AGA will not have, as of the Closing Date, any liabilities, obligations or
claims against it (absolute or contingent) in excess of $50,000, except as
disclosed in the financial statements and all assets reflected therein present
fairly the assets of AGA in accordance with generally accepted accounting
principles.


(iii) AGA has filed or will file as the Closing Date its tax returns required to
be filed for its two most recent fiscal years and will pay all taxes due
thereon. All such returns and reports are accurate and correct in all material
respects. AGA has no liabilities with respect to the payment of any federal,
state, county, local, or other taxes (including any deficiencies, interest, or
penalties) accrued for or applicable to the period ended on the closing date and
all such dates and years and periods prior thereto and for which AGA may at said
date have been liable in its own right or as transferee of the assets of, or as
successor to, any other corporation or entity, except for taxes accrued but not
yet due and payable, and to the best knowledge of AGA, no deficiency assessment
or proposed adjustment of any such tax return is pending, proposed or
contemplated. None of such income tax returns has been examined or is currently
being examined by the Internal Revenue Service and no deficiency assessment or
proposed adjustment of any such return is pending, proposed or contemplated. AGA
has not made any election pursuant to the provisions of any applicable tax laws
(other than elections that relate solely to methods of accounting, depreciation,
or amortization) that would have a material adverse affect on AGA, its financial
condition, its business as presently conducted or proposed to be conducted, or
any of its respective properties or material assets. There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any tax return of AGA.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.05 Information.
The information concerning AGA set forth in this Agreement is complete and
accurate in all respects and does not contain any untrue statement of a fact or
omit to state a fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


5.06 Absence of Certain Changes or Events.
Except as set forth in this Agreement or the schedules hereto, since the date of
the most recent AGA balance sheet described in Section 5.04 and included in the
information referred to in Section 5.06:


(a) There has not been: (i) any adverse change in the business, operations,
properties, level of inventory, assets, or condition of AGA; or (ii) any damage,
destruction, or loss to AGA (whether or not covered by insurance) adversely
affecting the business, operations, properties, assets, or conditions of AGA;


(b) AGA has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of AGA; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any other material
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees whose monthly compensation exceeds $1,000; or (viii) made any
increase in any profit-sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees;


(c) AGA has not: (i) granted or agreed to grant any options, warrants, or other
rights for its stocks, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent AGA balance sheet and
current liabilities incurred since that date in the ordinary course of business;
(iv) sold or transferred, or agreed to sell or transfer, any of its material
assets, properties, or rights (except assets, properties, or rights not used or
useful in its business which, in the aggregate have a value of less than $5,000
or canceled, or agreed to cancel, any debts or claims (except debts and claims
which in the aggregate are of a value of less than $5,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of AGA ; or (vi) issued, delivered, or agreed to issue or deliver
any stock, bonds, or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock); and


(d) AGA has not become subject to any law, order, investigation, inquiry,
grievance or regulation which materially and adversely affects, or in the future
would be reasonably expected to adversely affect, the business, operations,
properties, assets, or condition of AGA.


5.07 Litigation and Proceedings.
There are no material actions, suits, claims, or administrative or other
proceedings pending, asserted or unasserted, threatened by or against AGA or
adversely affecting AGA or its properties, at law or in equity, before any court
or other governmental agency or instrumentality, domestic or foreign, or before
any arbitrator of any kind. AGA is not in default of any judgment, order, writ,
injunction, decree, award, rule, or regulation of any court, arbitrator, or
governmental agency or instrumentality.


5.08 Compliance with Laws.
AGA and its officers and directors have complied with all federal, state, county
and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, including
federal and state securities laws. AGA and its officers, directors and
beneficial owners are not under investigation by any federal, state, county or
local authorities, including the Commission. AGA and its officers, directors and
beneficial owners have not received notification from any federal, state,
county, or local authorities, including the Commission, that it or any of its
officers or directors will be the subject of a legal action or that the
Commission’s Division of Enforcement will be recommending to the Commission that
a Federal District Court or Commission administrative action or any other action
be filed or taken against AGA and its officers, directors and beneficial owners.


5.09 Securities and Exchange Commission Compliance of AGA. AGA has a class of
securities registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended (“Exchange Act”) and has complied in all respects with Rule
14(a) and 14(c) of the Exchange Act, and with Sections 13 and 15(d) of the
Exchange Act, and AGA, its management and beneficial owners have complied in all
respects with Sections 13(d) and 16(a) of the Exchange Act.


 
-4-

--------------------------------------------------------------------------------

 
 
5.10 Material Contract Defaults.
AGA is not in default under the terms of any outstanding contract, agreement,
lease, or other commitment, and there is no event of default or other event
which, with notice or lapse of time or both, would constitute a default in any
respect under any such contract, agreement, lease, or other commitment.


5.11 No Conflict with Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which AGA is a party or to which any of its properties or operations are
subject.


5.12 Subsidiary.
AGA does not and has never owned, beneficially or of record, any equity
securities in any other entity.


5.13 Quotation on the OTC Bulletin Board. AGA’s Common Stock is quoted on the
OTC Bulletin Board under the symbol “AGAO” and AGA will retain such quotation on
the OTC Bulletin Board until the Closing of the transactions contemplated
herein.


5.14 Delivery of Shareholder List. Upon execution of this agreement, AGA shall
deliver a certified shareholder list from its transfer agent setting forth the
name of each AGA shareholder, the number of shares held by each, dated as of a
date within five days of closing and whether such shares held are restricted
securities. In connection therewith, AGA represents that none of its
shareholders are nominees for any other person.
 
5.15  Liabilities, Indebtedness, etc.

As of the date of this Agreement, AGA shall not have any liabilities or
indebtedness as such terms are defined by Generally Accepted Accounting
Principles except for those set forth on the audited balance sheet contained in
its Annual Report on Form 10-KSB for the fiscal year ended September 30, 2005.
 
Section 6
 
 
-5-

--------------------------------------------------------------------------------

 
 
TRIUMPH’S WARRANTIES
 
As an inducement to, and to obtain the reliance of AGA, Triumph and the Triumph
Stockholders, jointly and severally, represent and warrant as follows:


6.01 Organization.
Triumph is, and will be on the Closing Date, a corporation duly organized,
validly existing, and in good standing under the laws of the British Virgin
Islands, and has the corporate power and is and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, and there are no other jurisdictions in which it is not so qualified
in which the character and location of the assets owned by it or the nature of
the material business transacted by it requires qualification, except where
failure to do so would not have a material adverse effect on its business,
operations, properties, assets or condition of Triumph. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any provision of Triumph’s Articles of Association, Memorandum of
Organization, or similar documents (being referred to herein as the “Articles of
Incorporation and By-Laws”), or other material agreement to which it is a party
or by which it is bound.


6.02 Approval of Agreement.
Triumph has full power, authority, and legal right and has taken, or will take,
all action required by law, its Articles of Incorporation, Bylaws, or otherwise
to execute and deliver this Agreement and to consummate the transactions herein
contemplated. The board of directors of Triumph has authorized and approved the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby, subject to the approval of the Triumph Stockholders and
compliance with state and federal corporate and securities laws.


6.03 Capitalization.
The issued and outstanding shares of common stock of Triumph consist of four (4)
shares, US$1.00 par value, held by the shareholders listed on the signature page
hereof. All issued and outstanding shares of Triumph are validly issued, fully
paid, and non-assessable and not issued in violation of the preemptive or other
right of any person. There are no dividends or other amounts due or payable with
respect to any of the shares of capital stock of Triumph.


6.04 Financial Statements.
(a) Triumph has previously delivered an unaudited balance sheet of Triumph as of
December 31, 2005 and related statements of operations, cash flows, and
stockholders' equity for the period ended December 31, 2005 including the notes
thereto.


(b) The unaudited financial statements delivered pursuant to Section 6.04(a)
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods
involved. The financial statements of Triumph present fairly, as of their
respective dates, the financial position of Triumph. Triumph did not have, as of
the date of any such balance sheets, except as and to the extent reflected or
reserved against therein, any liabilities or obligations (absolute or
contingent) which should be reflected in any financial statements or the notes
thereto prepared in accordance with generally accepted accounting principles,
and all assets reflected therein present fairly the assets of Triumph, in
accordance with generally accepted accounting principles. The statements of
revenue and expenses and cash flows present fairly the financial position and
result of operations of Triumph as of their respective dates and for the
respective periods covered thereby.


6.05 Outstanding Warrants and Options.
Triumph has no issued warrants or options, calls, or commitments of any nature
relating to the authorized and unissued Triumph common stock, except as
previously disclosed in writing to AGA.


6.06 Information.
The information concerning Triumph set forth in this Agreement and in the
schedules delivered by Triumph pursuant hereto is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.


 
-6-

--------------------------------------------------------------------------------

 
 
6.07 Absence of Certain Changes or Events.
Except as set forth in this Agreement, since the date of the most recent Triumph
balance sheet described in Section 6.04 and included in the information referred
to in Section 6.06:


(a) There has not been: (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of Triumph; or
(ii) any damage, destruction, or loss to Triumph materially and adversely
affecting the business, operations, properties, assets, or conditions of
Triumph;


(b) Triumph has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary and material
considering the business of Triumph; (iv) made any material change in its method
of accounting; (v) entered into any other material transactions other than those
contemplated by this Agreement; (vi) made any material accrual or material
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; or
(vii) made any material increase in any profit-sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with their officers, directors, or
employees;


(c) Triumph has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof, except as previously disclosed in writing to AGA; (ii)
borrowed or agreed to borrow any funds or incurred, or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business; (iii) paid any material obligation
or liability (absolute or contingent) other than current liabilities reflected
in or shown on the most recent Triumph balance sheet and current liabilities
incurred since that date in the ordinary course of business; (iv) sold or
transferred, or agreed to sell or transfer, any of its material assets,
properties, or rights, or agreed to cancel any material debts or claims; (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of Triumph; or (vi) issued, delivered, or agreed to
issue or deliver any stock, bonds, or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock); and


(d) To the best knowledge of Triumph, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Triumph.


6.08 Litigation and Proceedings.
There are no material actions, suits, or proceedings pending or, to the
knowledge of Triumph, threatened by or against Triumph or adversely affecting
Triumph, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
Triumph does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.


6.09 Material Contract Defaults.
Triumph is not in default in any material respect under the terms of any
outstanding contract, agreement, lease, or other commitment which is material to
the business, operations, properties, assets, or condition of Triumph, and there
is no event of default or other event which, with notice or lapse of time or
both, would constitute a default in any material respect under any such
contract, agreement, lease, or other commitment in respect of which Triumph has
not taken adequate steps to prevent such a default from occurring.


6.10 No Conflict with Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement, or instrument to
which Triumph is a party or to which any of its properties or operations are
subject.


6.11 Governmental Authorizations.
Triumph has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date of this Agreement. Except for
compliance with federal and state law, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Triumph of this Agreement and the consummation by
Triumph of the transactions contemplated hereby.
 
 
-7-

--------------------------------------------------------------------------------

 

 
6.12 Compliance with Laws and Regulations.
Triumph has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof having
jurisdiction over Triumph, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of Triumph or except to the extent that noncompliance would not result
in the occurrence of any material liability for Triumph. To the best knowledge
of Triumph, the consummation of this transaction will comply with all applicable
statutes and regulations, subject to the preparation and filing of any forms
required by state and federal security laws.


6.13 Subsidiaries.
Triumph does not own beneficially or of record equity securities in any
subsidiary that has not been previously disclosed to AGA.






SECTION 7


CONDITIONS PRECEDENT TO OBLIGATIONS OF TRIUMPH


The obligations of Triumph under this Agreement are subject to the satisfaction
or waiver, at or before the Closing Date, of the following conditions:


7.01 Accuracy of Representations.
The representations and warranties made by AGA in this Agreement were true when
made and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at and as of the Closing Date, and
AGA shall have performed or complied with all covenants and conditions required
by this Agreement to be performed or complied with by AGA prior to or at the
Closing. Triumph shall be furnished with certificates, signed by duly authorized
officers of AGA and dated the Closing Date, to the foregoing effect.


7.02 Officer's Certificates.
Triumph shall have been furnished with certificates dated the Closing Date and
signed by the duly authorized Chief Executive Officer of AGA to the effect that
to such officer's best knowledge no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of AGA threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement. Furthermore, based on certificates of good
standing, representations of government agencies, and AGA’s own documents and
information, the certificate shall represent, to the best knowledge of the
officer, that:


(a) This Agreement has been duly approved by AGA’s board of directors and has
been duly executed and delivered in the name and on behalf of AGA by its duly
authorized officers pursuant to, and in compliance with, authority granted by
the board of directors of AGA pursuant to a majority consent;


(b) There have been no adverse changes in AGA up to and including the date of
the certificate;


(c)  All conditions required by this Agreement have been met, satisfied, or
performed by AGA;


(d)  All authorizations, consents, approvals, registrations, reports, schedules
and/or filings with any governmental body including the Securities and Exchange
Commission, agency, or court have been obtained or will be obtained by AGA and
all of the documents obtained by AGA are in full force and effect or, if not
required to have been obtained, will be in full force and effect by such time as
may be required; and


(e) There is no claim action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against AGA,
wherein an unfavorable decision, ruling, or finding could have an adverse effect
on the financial condition of AGA, the operation of AGA, or the merger
contemplated herein, or any agreement or instrument by which AGA is bound or in
any way contests the existence of AGA.
 
 
-8-

--------------------------------------------------------------------------------

 

 
7.03 No Material Adverse Change.
Prior to the Closing Date, there shall not have occurred any adverse change in
the financial condition, business, or operations of AGA, nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any adverse change in the financial condition, business, or operations
of AGA.


7.04 Good Standing.
Triumph shall have received a certificate of good standing from the appropriate
authority, dated as of a date reasonably proximate to the Closing Date,
certifying that AGA is in good standing as a corporation in the State of Nevada.


7.05 Other Items.
Triumph shall have received from AGA such other documents, legal opinions,
certificates, or instruments relating to the transactions contemplated hereby as
Triumph may request.


7.06 Completion of Due Diligence Investigation.
Triumph shall have completed its due diligence investigation of AGA and its
subsidiaries, and such investigation shall be satisfactory to Triumph in all
respects.


SECTION 8


CONDITIONS PRECEDENT TO OBLIGATIONS OF AGA


The obligations of AGA under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


8.01 Accuracy of Representations.
The representations and warranties made by Triumph and the Triumph Stockholders
in this Agreement were true when made and shall be true at the Closing Date with
the same force and affect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and Triumph shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Triumph prior to or at the Closing. AGA shall be furnished with a certificate,
signed by a duly authorized officer of Triumph and dated the Closing Date, to
the foregoing effect.


8.02 Officer's Certificates.
AGA shall have been furnished with certificates dated the Closing Date and
signed by the duly authorized Chief Operating Officer of Triumph to the effect
that no litigation, proceeding, investigation, or inquiry is pending or, to the
best knowledge of Triumph, threatened, which might result in an action to enjoin
or prevent the consummation of the transactions contemplated by this Agreement.
Furthermore, based on certificates of good standing, representations of
government agencies and Triumph’s own documents, the certificate shall
represent, to the best knowledge of the officer, that:


(a) This agreement has been duly approved by Triumph’s board of directors and
stockholders and has been duly executed and delivered in the name and on behalf
of Triumph by its duly authorized officers pursuant to, and in compliance with,
authority granted by the board of directors of Triumph pursuant to a unanimous
consent of its board of directors and a majority vote of its stockholders;


(b) Except as provided or permitted herein, there have been no material adverse
changes in Triumph up to and including the date of the certificate;


(c)  All material conditions required by this Agreement have been met,
satisfied, or performed by Triumph;


(d) All authorizations, consents, approvals, registrations, and/or filings with
any governmental body, agency, or court required in connection with the
execution and delivery of the documents by Triumph have been obtained and are in
full force and effect or, if not required to have been obtained will be in full
force and effect by such time as may be required; and
 
 
-9-

--------------------------------------------------------------------------------

 
 
(e) There is no material action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against
Triumph, wherein an unfavorable decision, ruling, or finding would have a
material adverse affect on the financial condition of Triumph, the operation of
Triumph, or the merger contemplated herein, or any material agreement or
instrument by which Triumph is bound or would in any way contest the existence
of Triumph.


8.03 No Material Adverse Change.
Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of Triumph, nor shall
any event have occurred which, with the lapse of time or the giving of notice,
may cause or create any material adverse change in the financial condition,
business, or operations of Triumph.
 
8.04  Completion of Due Diligence Investigation.
AGA shall have completed its due diligence investigation of Triumph and its
subsidiaries, and such investigation shall be satisfactory to AGA in all
material respects.


8.05 Good Standing.
AGA shall have received a certificate of good standing (or its local equivalent)
from the appropriate authority, dated as of a date reasonably proximate to the
Closing Date, certifying that Triumph is in good standing as a British Virgin
Islands company.


8.06 Funding of the Joint Venture
Triumph shall have funded the registered capital of the Joint Venture in an
amount equal to US$600,000. In the alternative, AGA may decide to waive this
condition precedent and close, and elect not to deliver the share certificates
for the 3,209,000 new investment shares as set forth in section 3 hereof.


8.07 Other Items.
AGA shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as AGA may reasonably request.
 
 
Section 9
 
 
TANGDE’S REPRESENTATIONS AND WARRANTIES
 
 
9.01 Tangde represents and warrants that it is a validly existing company
organized under the law of the People’s Republic of China.
 
9.02 Tangde represents and warrants that it has legally operated its business in
the past in the Peoples’ Republic of China in compliance with all laws, rules,
regulations and policies.
 
9.03 Tangde represents and warrants that there are no legal issues under Chinese
law that will negatively affect Tangde and/or the Joint Venture
that is to be formed pursuant to the Joint Venture agreement, and the Joint
Venture complies with all laws, rules, regulations and policies.
 
9.04 Tangde represents and warrants that the Joint Venture agreement may be
assigned as a matter of law and is legally assignable under the laws of the
British Virgin Islands and the Peoples’ Republic of China, and further
represents and warrants that upon assignment by Triumph to AGA, the Joint
Venture agreement will be a legally enforceable obligation of each of AGA and
Tangde, in the event of such assignment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 10
 
 
SPECIAL COVENANTS
 
10.01 Operation only in the Ordinary Course of Business.
AGA and Triumph each agreement that between the signing of this Agreement and
the closing, each will operate their respective businesses only in the ordinary
course of business.


10.02 Access to Properties and Records.
Until the Closing Date, Triumph and AGA will afford to the other party's
officers and authorized representatives and attorneys full access to the
properties, books, and records of the other party in order that each party may
have full opportunity to make such reasonable investigation as it shall desire
to make of the affairs of Triumph or AGA and will furnish the other party with
such additional financial and other information as to the business and
properties of Triumph or AGA as each party shall from time to time reasonably
request.
 
Section 11
 
 
ISSUANCE OF STOCK
 
1. AGA and Triumph understand and agree that the consummation of this Agreement,
including the issuance of stock to the Triumph Stockholders as contemplated
hereby, constitutes the offer and sale of securities under the Securities Act
and applicable state statutes. AGA and Triumph agree that such transactions
shall be consummated in reliance on exemptions from the registration
requirements of such statutes that depend, among other items, on the
circumstances under which such securities are acquired.


(a) In order to provide documentation for reliance upon exemptions from the
registration requirements for such transactions, the signing of this Agreement
and the delivery of appropriate representations shall constitute the Parties
acceptance of, and concurrence in, the following representations and warranties:
(i) The Triumph Stockholders have received and read the Agreement and understand
the risks related to the consummation of the transactions herein contemplated;
(ii) The Triumph Stockholders have such knowledge and experience in business and
financial matters that they are capable of evaluating AGA’s business;
(iii) The Triumph Stockholders have been provided with copies of all materials
and information requested by them or their representatives, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and the Triumph Stockholders have been provided the opportunity for
direct communication regarding the transactions contemplated hereby;
(iv) All information which the Triumph Stockholders have provided to AGA or its
representatives concerning their suitability and intent to hold the common stock
in AGA following the transactions contemplated hereby is complete, accurate, and
correct;
(v) The Triumph Stockholders understand that the common stock has not been
registered under the Securities Act, but is being acquired by reason of specific
exemptions under the Securities Act as well as under certain state statutes for
transactions not involving any public offering; and
(vi) The Triumph Stockholders acknowledge that the shares of the common stock
must be held and may not be sold, transferred, or otherwise disposed of for
value unless they are subsequently registered under the Securities Act or an
exemption from such registration is available. The certificates representing the
shares shall bear the following restrictive legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.


(b) In connection with the transaction contemplated by this Agreement, AGA shall
file, with its counsel, such notices, applications, reports, or other
instruments as may be deemed necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where the Triumph Stockholders reside unless an exemption requiring no
filing is available in such jurisdictions, all to the extent and in the manner
as may be deemed by such Parties to be appropriate.
 
 
-11-

--------------------------------------------------------------------------------

 

 
(c) In order to more fully document reliance on the exemptions as provided
herein, the Triumph Stockholders shall execute and deliver to AGA, at or prior
to the Closing, such further letters of representation, acknowledgment,
suitability, or the like as AGA and its counsel may request in connection with
the transactions contemplated herein, including but not limited to reliance on
exemptions from registration under applicable securities laws.


(d) (i)The Triumph Stockholders acknowledge that neither the Securities and
Exchange Commission nor the securities commission of any state or other federal
agency has made any determination as to the merits of acquiring the common stock
and that this transaction involves certain risks;
(ii) The Triumph Stockholders have read this Agreement and understand the risks
related to the consummation of the transactions herein contemplated;
(iii) The Triumph Stockholders and their representatives have such knowledge and
experience in business and financial matters that they are capable of evaluating
the merits of an investment in the common stock;
(iv) The Triumph Stockholders and their representatives have been provided with
copies of all materials and information requested by them or their
representatives, including any information requested to verify any information
furnished (to the extent such information is available or can be obtained
without unreasonable effort or expense), and the Parties have been provided the
opportunity for direct communication regarding the transactions contemplated
hereby;
(v) All information which the Triumph Stockholders have provided to AGA
concerning their suitability and the transactions contemplated hereby is
complete, accurate, and correct;
(vi) The Triumph Stockholders understand and acknowledge that the shares of AGA
to be acquired have not been registered under the Securities Act of 1933 and are
being offered and sold in reliance upon exemptions from registration.
(vii)In the event that there are more offerees who will receive AGA Stock in the
merger than 35 offerees who will rely on an exemption from registration under
Section 4(2) of the Securities Act, such additional offerees intend to rely on
an exemption from registration under Section 4(6) under the Securities Act.
Accordingly, such additional offerees represent and warrant that they are
“accredited investors” within the meaning of Rule 501(a) of Regulation D under
the Securities Act.


SECTION 12
INDEMNIFICATION


12.01 Indemnification by Triumph and the Triumph Stockholders.
(a) Triumph will indemnify and hold harmless AGA and its directors and officers,
and each person, if any, who controls AGA within the meaning of the Securities
Act from and against any and all losses, claims, damages, expenses, liabilities,
or other actions to which any of them may become subject under applicable law
(including the Securities Act and the Securities Exchange Act) and will
reimburse them for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any claims or actions, whether or not
resulting in liability, insofar as such losses, claims, damages, expenses,
liabilities, or actions arise out of or are based upon: (i) any untrue statement
or alleged untrue statement of a material fact contained in any of the
representations, covenants and warranties set forth herein; or (ii) the breach
of any covenant or agreement set forth herein. The indemnity set forth herein
shall survive the consummation of the transactions herein for a period of one
year.


(b) The Triumph Stockholders will indemnify and hold harmless AGA, AGA’s
directors and officers, and each person, if any, who controls AGA within the
meaning of the Securities Act from and against any and all losses, claims,
damages, expenses, liabilities, or other actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any of the representations, covenants and warranties set forth herein; or (ii)
the breach of any covenant or agreement set forth herein. The indemnity set
forth herein shall survive the consummation of the transactions herein for a
period of one year.
 
12.02 Indemnification by AGA.
AGA will indemnify and hold harmless Triumph, the Triumph Stockholders,
Triumph’s directors and officers, and each person, if any, who controls Triumph
within the meaning of the Securities Act from and against any and all losses,
claims, damages, expenses, liabilities, or actions to which any of them may
become subject under applicable law (including the Securities Act and the
Securities Exchange Act) and will reimburse them for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
claims or actions, whether or not resulting in liability, insofar as such
losses, claims, damages, expenses, liabilities, or actions arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact contained in any of the representations, covenants and warranties set forth
herein; or (ii) the breach of any covenant or agreement set forth herein. The
indemnity set forth herein shall survive the consummation of the transactions
herein for a period of one year.
 
12.03 Indemnification by Tangde.
Tangde will indemnify and hold harmless AGA, AGA’s directors and officers, and
each person, if any, who controls AGA within the meaning of the Securities Act
from and against any and all losses, claims, damages, expenses, liabilities, or
actions to which any of them may become subject under applicable law (including
the Securities Act and the Securities Exchange Act) and will reimburse them for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any claims or actions, whether or not resulting in
liability, insofar as such losses, claims, damages, expenses, liabilities, or
actions arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in any of the representations,
covenants and warranties set forth herein; or (ii) the breach of any covenant or
agreement set forth herein. The indemnity set forth herein shall survive the
consummation of the transactions herein for a period of one year.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 13
 
 
TANGDE’S AGREEMENT ON EXCHANGE ACT COMPLIANCE
 
 
After the completion of this Agreement, and after the formation of the Joint
Venture, Tangde covenants and agrees that it will use its best efforts to
cooperate with and assist AGA to comply with the rules and regulations
applicable to a company registered under the Securities Exchange Act of 1934, as
amended, and will use its best efforts to make timely disclosures as required by
the Exchange Act and prepare and deliver year end audits of the Joint Venture
for inclusion in the annual reports of AGA under the Exchange Act. 
 
Section 14
 
EFFECTIVE DATE
 
 
The effective date of this Agreement is June 14, 2006.
 
 
Section 15
 
 
FORM OF SIGNATORIES
 
 
All signatories of this Agreement warrant that they have the authority to
represent and sign this Agreement. This Agreement is effective upon execution.
 
The parties hereto agree to accept a facsimile transmission copy of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any amendment or modification of this Agreement; provided,
however, that each party who produces a facsimile signature agrees, by the
express terms hereof, to place, promptly after transmission of his or her
signature by fax, a true and correct original copy of his or her signature in
overnight mail to the address of the other party.
 
Section 16
 
 
FUTURE DOCUMENTS AND FURTHER ASSURANCES
 
 
AGA, Triumph, Tangde and the Triumph Stockholders agree to sign and execute all
documents which may be necessary in the future to consummate the transactions
contemplated by this Agreement, and give and make further assurances to each
other that they will do all things necessary and use their best efforts to
consummate the transactions contemplated by this Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 17
 
GENERAL


(1) This Agreement shall be governed by and construed and enforced in accordance
with the laws of British Columbia, Canada.


(2) This Agreement sets forth the entire agreement and understanding of the
parties in respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.


(3) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforce-able by, the parties hereto.


(4) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agree-ment, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.


(5) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.


(6) This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.







 Party A     AGA RESOURCES, INC.  
 By:
/s/ JianPing Zhang  Date: June 14, 2006   JianPing Zhang     President        
 Party B:       TRIUMPH RESEARCH LIMITED  
 By:
/s/ JianDe Lu  Date: June 14, 2006   JianDe Lu  
 
President          Party C:       BEIJING TANGDE INTERNATIONAL FILM AND CULTURE
CO. LTD.  
 By:
/s/ Hongliang Wu  Date: June 14, 2006   Hongliang Wu     General Manager        
 PARTIES D: TRIUMPH STOCKHOLDERS:           JIANDE LU     /s/ JianDe Lu  Date:
June 14, 2006   (In His Individual Capacity)           CHUANFU PENG     /s/
ChuanFu Peng  Date: June 14, 2006   (In His Individual Capacity)           HAO
BAN     /s/ Hao Ban  Date: June 14, 2006   (In His Individual Capacity)        
  TAO NIU     /s/ Tao Niu  Date: June 14, 2006   (In His Individual Capacity)  

 

 


 
-14-

--------------------------------------------------------------------------------

 


 EXHIBIT A


Joint Venture Agreement


Party A: Triumph Research Limited,
A B.V. I. (British Virgin Island) company with the registered office at Room B,
19th Floor, Tung Hip Commercial Building, 244-252 Des Voeux Road, Central, Hong
Kong.


Party B: Beijing Tangde International Film Culture Co. Ltd
A Chinese company with the registered office at No.60, An Li Road, Chaoyang
District, Beijing, Peoples’ Republic of China.


Whereas:


Party A and Party B reached an agreement for mutual benefit and joint
development, both parties agree as follows:


1. Set up a Joint Venture


1.1 A Joint Venture (JV) will be formed in Beijing China;


1.2 Registered Capital of the JV will be 10 million RMB, of which, 5.1 million
RMB of registered capital will be invested from Party A, and the rest will be
invested from Party B;


1.3 Party A will own 51% of the JV, and Party B will own 49%;


1.4 Registration Time: JV will be registered within 10 days after signing this
contract. Both parties have one person to carry out this plan and will use their
best efforts to finish the registration in 30 days.


2. The operating principles of the JV


2.1 The JV will mainly invest in Film and TV related program, Equipment Leasing,
Agency Activities, Advertisement and other related businesses in the media and
entertainment industry.


2.2 The board of the JV is composed of 5 members. Party A has right to appoint
the chairman of the board and 2 other board members; Party B has right to
appoint the vice chairman of the board and 1 board member;


2.3 The General Manager would submit a financial plan about investment and
operation of the JV to the board for approval. The General Manager is
responsible for the general operations of the JV on a day to day basis. Party B
has the right to appoint the General Manager and is responsible for the overall
operation of the JV for the first 2 years. The board will make the decision on
the investment and plan of operations. The General Manager will carry out the
plan;
 
2.4 All intellectual property right generated or possessed from the operation of
the JV belongs to the JV;


2.5 Without the prior written consent of other stockholders, the stockholder of
the JV are prohibited from transferring their shares;
 
 
-15-

--------------------------------------------------------------------------------

 
 
3. Rights and Obligations


3.1 Rights and Obligations of Party A


3.1.1 Party A will invest 5.1 million RMB as registered capital of the JV. Party
A will own 51% of the JV;


3.1.2 The board of the JV will have 5 members. Party A has the right to appoint
the Chairman of the Board and 2 other directors;


3.1.3. Party A has the right to appoint the CFO (Chief Financial Officer) of the
JV;


3.1.4. Party A will raise 40 million RMB for the development of the JV according
to its business plan within 6 months using its best effort. If Party A can not
raise these funds in 6 months, Party A will pay Party B RMB 100,000 as
compensation.


3.1.5. If the JV meets the internal profit projections within a 2 year period of
time, Party A has the option to acquire the 49% ownership of the JV from Party
B, if such acquisition is permissible under the applicable foreign investment
laws.If Party A has completed the acquisition, Party B hereby represents and
warranties that the then current management team will remain in the JV for no
less than 2 more years. Furthermore, Party B will not do business in a similar
field as the JV for no less than 5 years from the date of acquisition;


3.1.6. If Party B breaches the term in 3.1.5. of this Agreement, Party A has the
right to request Party B for a compensation no less than the total investment
amount received by the JV;
 
3.1.7. Party A requests the JV and Party B to cooperate with the auditing of the
JV. The auditing will be based on GAAP (General Accepted Accounting Principals)
and/or any other standard that is decided by Party A;
 
3.2. Rights and Obligations of Party B


3.2.1 Party B will invest 4.9 million RMB as registered capital of the JV. Party
B will own 49% of the JV;


3.2.2 The board of the JV will have 5 members. Party B has the right to appoint
the Vice Chairman of the Board and 1 other director;


3.2.3. Party B is responsible for the operation of the JV. Party B has the right
to appoint the General Manager of the JV.Party B would be in charge of the day
to day operations of the JV.


3.2.4. Party B will ensure that the JV will carry out business according to the
related rules and regulations in China. If the JV violates any Chinese laws,
rules, regulations and policies, Party B will bear all the losses caused to the
JV by virtue of said violation;


3.2.5. By the end of the second year of operation, if the JV fails to reach the
profit projection, but has no loss, Party B has the right to appoint the General
Manager for one more year. If the JV suffers a loss by the end of the second
year of operations, Party A has the right to appoint General Manager;


3.2.6. If the JV fails to meet the financial projection in 2 years, Party B will
pay Party A RMB 100,000 as compensation.
 
 
-16-

--------------------------------------------------------------------------------

 
 
4. Breach or Default


4.1 Party A will be, and is, in default of this Agreement if for any reason:



(1)  
Party A breaches or fails to comply with this Agreement;

 

(2)  
Party A undertakes any action inconsistent with this Agreement;

 
4.2 Party B will be, and is, in default of this Agreement if for any reason:
 

(1)    Party B breaches or fails to comply with this Agreement;

 

(2)  
Party B undertakes any action inconsistent with this Agreement;

 
5  Other matters


5.1 The two parties should negotiate in good faith to settle problems not
covered in this Agreement;
 
5.2 The two parties should negotiate in good faith to settle problems caused by
force majeure.
 
6. Term of Agreement


This Agreement has a term of Twenty (20) years from the signing of this
Agreement.


7. General


(1) All disputes arouse from this Agreement should be settled through friendly
negotiation rather than litigation.
If the problems could not be settled through negotiation, it should be submitted
to China International Economic and Trade Arbitration Commission. And the
arbitration decision shall be final and binding on both parties. The expenses
for arbitration shall be borne by losing party unless otherwise stated by
Arbitration Commission.


(2) This Agreement sets forth the entire agreement and understanding of the
parties in respect to the matters contained herein and supersedes all prior
agreements, ar-rangements and understandings relating thereto.


(3) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforce-able by, the parties hereto.


(4) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agree-ment, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.


(5) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.


(6) This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.
 
 
-17-

--------------------------------------------------------------------------------

 
 
8. Form of Signature


The parties hereto agree to accept a facsimile transmission copy of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any amendment or modification of this Agreement; provided,
however, that each party who produces a facsimile signature agrees, by the
express terms hereof, to place, promptly after transmission of his or her
signature by fax, a true and correct original copy of his or her signature in
overnight mail to the address of the other party.
 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth below.


Party A: 
   
Party B:
     Triumph Research Limited    Beijing Tangde International Film Culture Co.
Ltd.
 By:
 /s/ JianDe Lu
  By:
 /s/ HongLiang Wu    JianDe Lu    HongLiang Wu    President    General Manager  
        Dated: April 18, 2006    

 
 
 